Allow me to congratulate you sincerely, Sir,
on behalf of our Latin American and Caribbean region, on
your election to the presidency of the General Assembly at
its forty-eighth session.
Some nations, like Nicaragua, are in transition from war
to peace. We are in the process of shaking off an
inheritance of 50 years of right-wing dictatorship and
10 years of left-wing dictatorship. At the same time, we are
moving from a centralized economy to a social market
economy. Each one of these three transitions is an
enormous challenge requiring fluid and timely international
political and economic cooperation.
Forty-eighth session - 29 September l993 11
Nicaragua is a special case. My country has had to
endure this triple transition. We are overcoming a post-war
era, building democracy and restoring our economy’s
strength and dynamism, all in the midst of a polarized
society. I sincerely believe that few societies in
contemporary history have had to confront so many
challenges at the same time and in such difficult
circumstances.
The Governments and organizations that have been
following closely the critical situation in which I found my
country when I took office - with a gross national product
similar to that of an economy of the 1940s and an
unprecedented rate of hyperinflation - can easily understand
the magnitude of our efforts.
We need to build a democracy, reconstruct a wounded
society and compete economically with the world, all while
following an economic adjustment plan that leaves us no
resources for social investment. There is hunger in my
country. There is hatred. There are many weapons. But
there is also an absolute desire to build a society at peace.
Nicaragua has been a symbol of war and of hope in this
decade. Nicaragua should continue to be a symbol of hope.
We will achieve this only with international assistance.
With great effort, we have limited inflation to
3.5 per cent annually, but with such difficulty that we were
able to achieve economic growth of only 0.2 per cent in
1992, after eight years of a falling gross national product.
I recognize that the international community has tried
to understand the immense complexity of our process. In
1990, the General Assembly granted Nicaragua special
treatment, and called upon the international community to
provide us with effective and timely support. Since then,
my country has fulfilled all agreements and commitments
undertaken with multilateral institutions and the international
community. We are engaged in creating the necessary
conditions so that private, national and international
investment can contribute to the economic growth of the
country and hence initiate the reconstruction process and the
sustained development needed by Nicaragua.
After paying for oil imports and external debt, my
Government has received international assistance amounting
to an average of less than $12 million a year, which does not
cover the costs of such a difficult and complex transition.
Our economy has stabilized; however, this has been a slow
process and it does not satisfy the aspirations of an
impoverished people demanding the attainment, in a short
period of time, of levels of well-being that they deserve.
The economic problem is our greatest source of
instability, because it creates tensions in the political and
social environment, jeopardizing national and regional
stability. If foreign aid arrives late, if strong conditions are
placed on it or it becomes a political tool, as happened in
1992 and is happening now, democracy in Nicaragua could
collapse.
My country depends on the financial support of the
international community. Our exports are equivalent to only
$250 million a year, and we need $850 million to finance
our imports and service our inherited external debt.
I have come to the General Assembly, to this forum of
fraternal nations, to ask the international community to
continue helping Nicaragua. We need the United Nations to
help us to maintain and to guarantee economic bilateral
cooperation at current levels for my country. We need
additional resources to reactivate economic production and
growth, to strengthen the creation of social networks and to
renew the process of conciliation.
We must not forget that on 25 February 1990, to the
surprise of the entire international community, we held the
first free and participatory elections in all the history of my
country. On that day, Nicaraguans laid down their weapons
and we all celebrated the triumph of peace, aware that we
were choosing the path of democracy, freedom, peace and
respect for human rights.
When the time came to vote, every citizen voted against
decades of violence and bloodshed, and as we voted, we
thought about erasing from our minds the sad images of
10 years of war, the orphans, the widows and the maimed.
We voted in the determination to put an end to the tragic
parade of soldiers, many of them children, combatants in a
war between brothers.
This was my first mandate: to generate a policy of
national reconciliation; not an easy task in a society
accustomed to political polarization and to confrontation.
Today, three years later, I continue to be committed to
pursuing national dialogue as the only viable way to solve
our problems. The call to achieve this national
understanding has been met with solidarity and support from
countries and international organizations.
In the national dialogue, we rely on the presence, which
greatly enhances the validity of the process, of
12 General Assembly - Forty-eighth session
representatives of the Presidents of Central America, a
region that can envision its future only in the larger prospect
of integration and unity with Nicaragua.
The sincere gratitude of my people and Government
goes to my Central American colleagues, to the
representatives of the Secretary-General of the Organization
of American States, to the Catholic Church and to the
Secretary-General of the United Nations, who have
contributed so much to peace and reconciliation in
Nicaragua.
I especially wish to thank the Secretary-General of the
United Nations for his support in the formation of an active
group of donor countries, friends of Nicaragua, which,
within the context of the United Nations, will help us
identify our requirements for external cooperation and the
means for channelling this necessary assistance.
I believe that countries in transition from war to peace,
which have signed international agreements to attain total
pacification, democracy and reconstruction, should have
access to a special fund to enable them to stand again on
their own feet and go forward.
Nicaragua and other countries in Latin America, such
as Haiti and El Salvador, need exceptional treatment because
we cannot compete with nations that have not suffered the
pain of the political, economic and social destruction caused
by war.
When we appeal to the international community, we do
so in the conviction that the principal efforts for the
reconstruction of our country are our own responsibility as
Nicaraguans, as the actors in our own development. The
Government of which I am President assumes this level of
responsibility in order to prevent our democracy from
regressing. I reaffirm once more before the Assembly the
commitment I made to the Nicaraguan nation not to rest
until democracy has been consolidated.
I shall continue to work to ensure that freedom of
expression, assembly and association are never again
restricted. My commitment to human rights is firm and
unalterable.
My decision to achieve the institutionalization of the
armed forces in Nicaragua is irreversible. For that reason,
in addition to drastically reducing my country’s army, I am
introducing reforms and laws that will guarantee the total
subordination of the military to civilian authority and clearly
establish fixed terms of office in the upper echelons.
We are in the process of building a democratic
institutional structure, including a small, professional,
non-partisan army at the service of the nation as a whole.
Similarly, we are making great efforts to disarm civilian
groups and to prevent the thousands of weapons already
confiscated from being used once again to undermine
Nicaragua’s democratic achievements and so undermine the
regional stability of Central America. Weapons confiscated
by our authorities are burned in public for all to see.
In consultation with other countries of the international
community, my Government has decided to host in our
capital city of Managua, in May 1994, the second
international conference on new and restored democracies.
We want to share experiences, closely examine the structures
of the new democracies and adopt proposals that will
contribute to their self-betterment.
The United Nations must respond positively to the
changes in the world today. Nicaragua supports recognition
by the United Nations of the rights of the Republic of China -
Taiwan. We believe it is only right to recognize the
fundamental rights of the 21 million people who live on that
territory. Nicaragua firmly supports this noble initiative.
Finally, I share the joy of all our countries at the
historic signing of the declaration of principles between the
Government of Israel and the Palestine Liberation
Organization. This agreement clearly demonstrates that
peace is possible when the will for dialogue and negotiation
exists. It should serve as one of the great lessons of our
times and a source of new hope for global peace.
We Nicaraguans trust in God, in the solidarity of
friendly nations and in cooperation by international
organizations; the generous, fraternal, sincere hand they
stretch out to us will enable the Nicaraguan people to
achieve the new society of which it dreamt when it voted in
our general elections on 25 February 1990.
We in Nicaragua know that the century that is coming
to an end leaves us some hard lessons. Yet it allows us to
face with courage the great challenges that will enable us to
consolidate a world society inspired by peace, freedom and
progress. For that reason, on the threshold of the new
century, I would like to reaffirm, in the name of the
Nicaraguan people, our deep commitment to contribute to
the development of a more prosperous and more just world
order. That is the commitment I make to democracy and to
all the peoples of the world.
